DETAILED ACTION
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. .  

Regarding claim 1, at step 1, the claim recites a method, which is a statutory category of invention.
At step 2A, prong one, the claim recites determining based on the expected execution duration and the completed execution duration.

The limitation of “determining an execution progress of the task based on the expected execution duration and the completed execution duration, and determining an execution progress of the task based on the expected execution duration and the completed execution duration” covers performance of the limitation in the mind but for recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determine” in the context of this claim encompasses an observation or evaluation of a task’s progress based on comparing/evaluating two pieces of information.


The “obtaining historical execution information of a task” represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained information (required element) is used in the mental process of determining a task’s progress. 
The “determining an expected duration of the task based on the historical execution information of the task” represents mere data gathering step that is necessary for use of the recited judicial exception, as the obtained information (a duration of completed execution) is used in the mental process of determining an execution progress of a task. Even when viewed in combination, the additional elements in this claim do no more than automate the mental process using a computing device as a tool.
The steps above “obtaining and determining”, as discussed above, represents mere data gathering and is insignificant extrasolution activity. Further, both of these elements are well understood, routine and conventional.
With respect to the “determining” limitation, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood routine and conventional. See MPEP 2106.05(d)(II) “electronic recordkeeping,” and “storing and retrieving information in memory.” 
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claims 6, and 11 are system and media/product type claims respectively and have similar limitations as claim 1 above. Therefore, they are rejected under the same rationale.
Claim 6 recites an “electronic device, comprising a processor and a memory storing computer program instructions, the processor running the computer program instructions in the memory to control the electronic device” The electronic device, comprising a processor and a memory storing computer program instructions, the processor running the computer program instructions in the memory to control the electronic device are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)).
Claim 11 recites a “computer program product tangibly stored in a non-transitory computer-readable medium and comprising machine-executable instructions, wherein when executed, the machine-executable instructions cause a machine to perform” a method. The computer program product tangibly stored in a non-transitory computer-readable medium and comprising machine-executable instructions are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)).

Regarding claims 2, 3, 7, 8, 12, and 13 further describe the steps performed during the evaluation on claim 1, including utilizing specific subsets of information from historical execution 

Regarding claims 4, 9, and 14 further describe upon determining that there is no historical data on a particular task (comprised of subtasks), execute the sub-tasks to determine progress by comparing the number of sub-tasks completed versus the total number of sub-tasks. However, the limitation in this claim, considering the additional element individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Regarding claim 5, 10, and 15 further describe determining a task’s status. However, the limitation in this claim, considering the additional element individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mariotti et al. (US 2004/0226013 A1) in further view of Chang et al. (US 2008/0196045 A1).

Regarding claim 1, Mariotti teaches a method for determining execution progress of tasks ([0012]: estimating a percent completion of the task), comprising: 
obtaining historical execution information of a task ([0050]: a historical database 120…data 325 describing the execution time of the prior performance; [0053]: In operation, forecast parameter determination unit 405 accesses historical data such as historical record 300 (FIG. 3) at historical database 120 to receive historical information relating to the performance of tasks []); 
determining an expected execution duration of the task based on the historical execution information of the task ([0057]: forecasting unit 410 forecasts an execution time of a task; [0068] The task management engine also accesses forecast parameters that express the correlation between historical execution times and characteristics of the data processing ; 
determining a duration of completed execution for the task based on a time point at which execution of the task began and a current time point ([0069] The task management engine also receives current information about the data processing environment and the server that handles the identified task at 715. The current information can include environment information that describes characteristics of the current load on the environment, temporal information that describes the current time; [0071] The task management engine also times the actual execution time of the task at the handling data processing server at 725. The task management engine can time the actual execution time by receiving a timestamp indicating the start time of the task; [0073]: if the task management engine determines that it has received a response from the thread, then the task management engine awaits completion of the task and updates the historical record to include the unexpectedly long execution time at 760.).

While Mariotti teaches determining whether a task has failed or is waiting (e.g., progress) Mariotti does not expressly teach determining an execution progress of the task based on the expected execution duration and the completed execution duration.  

	However, Chang teaches determining an execution progress of the task based on the expected execution duration and the completed execution duration ([0010] In another embodiment of the invention, a progress indication method for script processing can be provided. The method can include computing an expected duration of execution of a script (i.e., task) by a historical) durations of execution for annotated portions of the script each annotation indicating an expected duration of execution for a corresponding portion of the script. The method further can include rendering a progress indication of the execution of the script according to the expected duration of execution of the script and an observed completion of execution of portions of the script.).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with the teachings of Mariotti to determine an execution progress. The modification would have been motivated by the desire of providing progress indication to users to determine successful executions.

Regarding claim 5, Chang teaches further comprising: 
determining whether the execution progress indicates that the task has been completed ([0010]: The method further can include rendering a progress indication of the execution of the script according to the expected duration of execution of the script and an observed completion of execution of portions of the script.; [0025]); andaccording to a determination that the execution progress indicates the task has been 
settingcompleted, determining whether the task has  actually sett the execution progress to a predetermined value according to a determination that the task has not actually been completed ([0006]: as the processing for these programs can consume a great deal of time, it can be helpful for an end user not only to know that the application remains operable and has not "hung", but also to know how much time remains before the processing completes).

Regarding claim 6, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 10, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 11, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mariotti and Chang, as applied to claim 1, in further view of Di Balsamo et al. (US 2018/0307532 A1).

Regarding claim 4, Mariotti and Chang do not expressly teach further comprising: 
determining a first number of sub-tasks comprised in a second task according to a determination that historical execution information for the second task is not available; 
determining a second number of completed sub-tasks in the second task; 
determining a degree of completion of sub-tasks being executed in the second task; and 
determining the execution progress of the second task based on the first number, the second number, and the degree of completion.  

	However, Di Balsamo teaches further comprising: 
determining a first number of sub-tasks comprised in a second task according to a determination that historical execution information for the second task is not available ([0013]: event historical information is logged by a monitoring application when not previously logged; [0014]); 
determining a second number of completed sub-tasks in the second task, determining a degree of completion of sub-tasks being executed in the second task ([0002]: The workload plan defines a flow of execution of the work units according to corresponding constraints (for example, the expected execution times of the work units and dependencies on other work units); [0034]: Continuing to block 415, the flow of activity passes to block 418 as soon as the scheduler receives feedback information relating to the (ended) execution of any work unit (from the execution agent of the corresponding execution server). The feedback information comprises an indication of the result of the execution of the work unit (i.e., completed or failed) and the actual duration of the work unit (if completed). In response thereto, the scheduler adds the feedback information to the control file (so as to provide a real-time picture of the progress of the workload plan).); and 
determining the execution progress of the second task based on the first number, the second number, and the degree of completion ([0034]: The feedback information comprises an indication of the result of the execution of the work unit (i.e., completed or failed) and the actual duration of the work unit (if completed). In response thereto, the scheduler adds the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of  Di Balsamo with the teachings of Mariotti and Chang to have a work plan comprised of multiple work units and determine the execution status of each of the work units. The modification would have been motivated by the desire of determining the impact of delays in work units execution in the overall workload plan.

Regarding claim 9, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Allowable Subject Matter
Claims 2-3, 7-8, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome all pending rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Monczynski et al. (US 2016/0041543 A1) SELF-ADJUSTING TEST TIME ESTIMATION. See at least [0029], [0080-86], [0098-99], and Claims 6-8 are relevant to claims2-3, 7-8, and 12-13 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195